Citation Nr: 0123592	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  95-38 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for chronic 
lumbosacral strain.

2.  Entitlement to service connection for cervical spine 
disorder.

3.  Entitlement to service connection for a thoracic spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970 and had numerous periods of active duty for training 
thereafter.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 1994 and September 1995 rating 
decisions of the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the December 1994 
rating decision, the RO, in pertinent part, continued the 
noncompensable evaluation for the service-connected chronic 
lumbosacral strain.  In the September 1995 rating decision, 
the RO, in pertinent part, denied service connection for a 
cervical spine disorder and a thoracic spine disorder.

In June 1997, the Board remanded these claims for additional 
development and adjudicative actions.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Chronic lumbosacral strain is manifested by painful 
motion.

2.  Competent evidence of a cervical spine disorder is not of 
record.

3.  Competent evidence of a nexus between degenerative 
arthritis of the thoracic spine and service is not of record.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for chronic 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (2000).

2.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 1991); 38 C.F.R. § 3.303 (2000).

3.  Degenerative arthritis of the thoracic spine was not 
incurred in or aggravated by service nor was it manifested to 
a compensable degree within one year following the veteran's 
discharge from service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that in August 1968, the veteran 
complained of pain in the middle of his back.  He reported 
that nine months prior, he had been carrying a mattress in 
his right hand and felt a "snap" in the lower midline of 
his back and that his back ached the following day.  The 
veteran stated the pain had lasted one week and that he would 
continue to get occasional low back pain when twisting in bed 
or in certain positions.  Physical examination revealed the 
back was nontender to percussion.  The examiner stated the 
veteran had full range of motion and that the veteran's gait 
was normal.  The impression was slowly resolving old back 
sprain.

In February 1969, the veteran reported a recurrence of back 
pain while carrying a ladder four days prior.  He stated the 
pain did not disturb his sleep but that he could not carry 
anything now because of "nagging" back pain.  He denied 
numbness or radiation of pain.  Physical examination revealed 
that the back was nontender and that the veteran had full 
range of motion.  The paraspinal muscles were noted to be 
nontender.  The veteran could toe-and-heel walk.  The 
impression was chronic recurrent back strain.

A February 1970 report of medical examination shows that 
clinical evaluation of the veteran's spine and other 
musculoskeletal system was normal.  

In January 1976, the veteran filed a claim for service 
connection for an injury to the back.

A March 1976 VA examination report shows that the veteran 
complained of low back aching and pain.  He stated he was 
carrying a mattress in September 1967 and sustained dorsal 
aching and soreness.  The veteran stated he experienced 
similar pain in 1969 and 1970 but did not have any treatment.  
He further stated that in 1970 and 1971, he had numerous 
"adjustments of his neck," which resulted in low back pain 
and dorsal pain.  The veteran stated he had seen 
chiropractors following his discharge from service to relieve 
the back pain.  Physical examination revealed a slight right 
dorsolumbar postural scoliosis, which the examiner stated was 
due to the shortening of the veteran's right lower extremity.  
The examiner noted that the veteran's right lower extremity 
was 3/8 of an inch shorter than the left.  He stated there 
was slight midline tenderness to pressure over the mid dorsal 
region and also at L5-S1.  The examiner stated there was no 
list or spasm and that the veteran was able to bend over 
forward and touch the palms of his hands on the floor.  Right 
and left bending of the lumbar spine was 40 degrees, 
extension was 35 degrees, and rotation to the right and left 
was 40 degrees.  The examiner stated straight leg raising was 
to 90 degrees bilaterally and that there were no disturbances 
in sensation or muscle weakness.  X-rays taken at that time 
revealed no evidence of pathology in the dorsal spine.  X-
rays of the lumbosacral spine showed a transitional vertebra 
present at the lumbosacral level with bilateral 
pseudoarthroses.  There was no spondylolysis or 
spondylolisthesis found.  The diagnoses were chronic 
lumbosacral strain with transitional L5 vertebra; history of 
dorsal strain, chronic, and slight right dorsolumbar postural 
scoliosis, secondary to slight shortening of right lower 
extremity.

In a May 1976 rating decision, the RO granted service 
connection for chronic lumbosacral strain and assigned a 
10 percent evaluation.  The RO denied service connection for 
shortening of the right lower extremity and denied service 
connection for transitional L5 vertebra and right dorsolumbar 
postural scoliosis, determining that both were constitutional 
or developmental abnormalities that were not subject to 
service connection.  The veteran did not appeal this 
decision.

A February 1978 VA examination report shows the veteran 
reported an injury to his spine while in service in 1967 
related to carrying a mattress.  The examiner stated the 
veteran had a tilt to the right and was tender over the 
lumbosacral junction.  He stated there was no muscle atrophy 
or spasm.  The examiner stated the veteran had full range of 
motion of his lower back and that straight leg raising was to 
90 degrees bilaterally.  He noted the veteran's right leg was 
shorter than the left and that he limped slightly on the 
right side.  The diagnosis was chronic lumbosacral strain 
secondary to asymmetry of the pelvis and resultant shortening 
of the right leg.  The examiner noted that the etiology was 
unknown.

A February 1981 report of medical examination shows that 
clinical evaluation of the veteran's spine and other 
musculoskeletal system was normal.  The veteran reported he 
had a history of a back injury in 1967.  The examiner noted 
the veteran had good range of motion at that time.

A November 1982 VA outpatient treatment report shows the 
veteran reported relief from his back pain by wearing shoes 
with a one-inch shoe lift on the right shoe.  The examiner 
noted the veteran's pelvis was level with the shoe lift.

An August 1985 VA examination report shows the veteran 
reported his upper back had become painful after carrying a 
mattress in 1967 but noted that he had received no particular 
treatment at that time.  The veteran stated that in 1976 it 
had been found that his right lower extremity was shorter 
than the left.  Physical examination revealed range of motion 
of the lumbar spine to be 95 degrees flexion, 15 degrees 
extension, 15 degrees right and left lateral bending, and 
20 degrees right and left rotation.  Straight leg raising was 
reported to be painless, and there was no evidence of 
tenderness in the low back.  An x-ray of the lumbosacral 
spine taken at that time showed a transitional vertebra at 
the lumbosacral level.  The diagnosis was transitional 
vertebra in the low back and low back strain secondary to 
short right lower extremity.

In September 1985, the RO determined that the service-
connected chronic lumbosacral strain did not warrant a 
10 percent evaluation and reduced it to a noncompensable 
evaluation.  The veteran has remained at a noncompensable 
evaluation since that time.

A May 1993 report of medical examination shows that clinical 
evaluation of the veteran's spine and other musculoskeletal 
system was normal.  A May 1993 report of medical history 
completed by the veteran shows that he reported having 
recurrent back pain.  The veteran reported that he had 
received VA disability benefits for his back.

A February 1994 VA outpatient treatment report shows the 
veteran reported he re-injured his back in June 1993 and was 
having upper back pain.  Examination revealed full range of 
motion of the thoracic spine.  The examiner stated there was 
slight scoliosis and no neurologic deficit.  The diagnostic 
impression entered was thoracic spine paravertebral muscles 
strain.

A February 1994 VA x-ray report of the spine shows that the 
thoracic spine was negative and that except for complete 
sacralization of L5, the lumbosacral spine was negative.

A March 1994 service record shows that the veteran was seen 
for upper back pain, claiming he had initially injured his 
back in service and then reinjured it in June 1993 while on 
the job.  The examiner noted that an x-ray of the thoracic 
spine showed minimal degenerative changes and that an x-ray 
of the lumbar spine was essentially normal.

A May 1994 private medical record shows the veteran was seen 
with upper back pain.  The examiner noted the veteran had 
sustained an injury on June 3, 1993, while working, when he 
twisted his body and felt a cramp between the shoulder area.  
The veteran reported that at that time, he felt a tingling 
sensation run down his spine.  He stated his main complaint 
was back pain, which had been localized in the posterior 
thorax and radiating to the neck and head.  The examiner 
stated that range of motion of the extremities were all 
within normal limits.  Ranges of motion of the cervical, 
lumbar, and thoracic spine were reported as "normal" for 
flexion, extension, and lateral bending.  The examiner noted 
there was tenderness upon palpation at T3-T5 paraspinals.  
Straight leg raising was negative bilaterally, and sensation 
and strength were normal.  The examiner entered impressions 
of muscle ligamentous strain of the thoracic spine, 
myofascitis of the thoracic spine, and rule out degenerative 
disc disease of the thoracic spine.

A June 1994 letter from a private physician shows that the 
veteran underwent a magnetic resonance image (MRI) of the 
lumbar spine in May 1994, which was within normal limits.  

A September 1994 document shows the veteran was diagnosed 
with thoracic pain syndrome related to an accident at work 
that occurred on June 3, 1993.

A September 1994 record shows that the veteran is in receipt 
of worker's compensation for the back injury that occurred in 
June 1993.

An October 1994 VA outpatient treatment report shows the 
veteran complained of upper back pain when doing push-ups on 
October 16, 1994, during reserve training.  He stated he was 
having pain in the left scapula area.  The examiner noted 
that the veteran's symptoms were unspecific.  He stated the 
veteran had full range of motion of the thoracic spine and 
some tenderness in the upper, inner scapula area.  The 
examiner stated there was full range of motion of the left 
shoulder and no joint swelling.  The assessment was 
musculoskeletal pain.  X-rays taken of the left shoulder and 
the thoracic spine at that time were reported as negative.

A November 1994 private medical record shows the veteran was 
seen with complaints of upper back and scapula pain.  He 
reported that he had been injured on the job, when he had 
done some twisting.  The examiner stated that the veteran 
walked with a normal gait with no list or limp.  He stated 
there was no muscle spasm on the back.  The examiner stated 
the veteran had full range of motion of the neck and 
"excellent" range of motion of the low back.  Straight leg 
raising was to 90 degrees on both sides without pain.  There 
was no pelvic tenderness.  The examiner stated that there 
were no motor deficits and that the veteran had no complaints 
of incontinence or bowel or bladder dysfunction.  Sensory 
examination was normal, except for decreased pin prick 
sensation over the dorsal-radial forearm area.  Deep tendon 
reflexes in the upper and lower extremities were symmetric 
and intact.  The examiner noted the veteran had brought 
numerous radiographs of his thoracic spine, which he stated 
appeared to be within normal limits.  He added that an MRI of 
the thoracic spine showed no abnormalities and that x-rays of 
the lumbar spine appeared to be within normal limits.  He 
noted that sacralization of L5 was shown but that such was 
not an acute change.  The examiner reported he had gotten x-
rays of the cervical spine, which were within normal limits, 
but noted that there may be very early degenerative changes 
in the C6-C7 area.  The impression was myofascial-type pain 
syndrome.

A November 1994 service record shows the veteran reported a 
long history of low back pain, but reported that he now had 
middle back pain.  He stated that he had developed mid back 
pain in 1968, when carrying a mattress, but had reinjured it 
in June 1994, when twisting to pick up tools and again in 
October 1994 when doing push-ups during physical testing.  
Examination of the back revealed no tenderness along the 
spine.  The examiner noted the veteran was mildly tender 
along the paravertebral muscles.  The upper extremities had 
full range of motion and normal sensation and strength.  The 
examiner stated the deep tendon reflexes were 2+/4 and 
symmetric.  The assessment was T-level back pain.  The 
examiner noted that it was questionable whether the left 
upper extremity complaints were radicular in nature.  He 
stated the veteran was going to be seen by an orthopedist 
regarding worker's compensation and that he now wants 
disability VA benefits relating to mid-back pain.

A November 1994 letter from a private physician shows that 
the veteran had come to inquire about the MRI of his cervical 
spine.  The private physician stated that the report was 
essentially normal.  He stated he was at a loss for how to 
continue to treat the veteran because the veteran had taken 
anti-inflammatories, physical therapy, and other modalities 
and was still symptomatic.  The private physician stated, 
"There are, frankly, no objective findings other than 
decreased sensation of the dorsal radial forearm."

A December 1994 service record shows that the veteran was 
being reevaluated for chronic back pain.  The examiner noted 
the veteran reported being symptomatic despite maximum 
medical treatment.  He stated there was a possibility of the 
veteran aggravating his condition when training.  The 
examiner recommended that the veteran be retired.

A December 1994 service record from the veteran's reserve 
duty shows that the veteran was not physically qualified for 
reenlistment because of chronic back pain.

A January 1995 VA nerve conduction study shows that there was 
no evidence of radiculopathy or neuropathy in the left upper 
extremity.

A March 1995 VA outpatient treatment report shows that the 
veteran had an orthopedic consultation.  The examiner stated 
that an electromyography and an MRI of the cervical spine 
were within normal limits.  The assessment was that the 
veteran may have thoracic outlet syndrome.

An April 1995 VA examination report shows that the veteran 
was seen with complaints of numbness and tingling in his left 
arm and the left side of his face.  The veteran reported that 
while doing push-ups in a recreation center on October 16, 
1994, that he had pain between his shoulder blades.  He 
further stated that shortly thereafter, he had some burning 
and numbness in his left forearm and the left side of his 
face and ear.  Following examination, the examiner stated 
that at the time, the objective examination was completely 
normal and that the veteran had subjective decreased pin 
prick in the left face and arm.  The examiner stated he could 
not relate the facial numbness to any type of cervical or 
thoracic outlet problem since that distribution was supplied 
by the trigeminal nerve or connections higher up in the head.

A separate April 1995 VA examination report shows the veteran 
reported the October 1994 incident.  The examiner stated that 
examination of the lumbosacral area showed a normal 
lumbosacral curvature without spine tenderness.  Lateral 
bending was to 45 degrees bilaterally and rotation was to 
60 degrees bilateral.  Flexion was to 90 degrees.  The 
examiner stated that the veteran had no sensory loss in the 
lower extremities and that he was unable to detect any 
weakness of the knee extensors, ankle dorsiflexes, or great 
toe dorsiflexors.  Examination of the cervical spine showed 
that the veteran was able to flex his head to 45 degrees 
below the horizontal and extend to 50 degrees above the 
horizontal.  Rotation was to 70 degrees on both sides.  The 
examiner stated the veteran had 1+ reflexes to the wrist 
dorsiflexors and elbow extensors, which were equal.  Strength 
was equal in the elbows and wrists.  The examiner entered 
diagnostic impressions of (1) history of lumbar strain, 
presently exhibiting a multitude of symptoms, none of which 
appear to be that of radiculopathy, presently showing no 
objective evidence of lower extremity radiculopathy; (2) 
history of thoracic and interscapular discomfort, etiology 
uncertain, probably started as an interscapular tendonitis; 
and (3) history of numbness of hand, elbow, and face, not 
contributed to any kind of spinal problems, having shown to 
be a normal electromyography study.

An October 1995 statement from a private physician shows that 
he stated the veteran had used a right shoe lift since 1975 
due to problems with low back pain, which was attributed to 
leg length discrepancy and abnormal pelvic tilt.  He stated 
the veteran's right leg was three centimeters shorter than 
the left.

A May 1996 VA electrophysiology study shows that there was no 
electrodiagnostic evidence of left lower extremity 
radiculopathy, peripheral neuropathy, or bilateral carpal 
tunnel syndrome.

In a July 1999 letter, a private physician stated that he had 
recently examined the veteran for ongoing neurologic symptoms 
into his lower extremity, which he stated were related to a 
back injury he sustained in 1967.  He stated the veteran had 
"significant symptoms," which had not changed over the 
years.

An August 2000 VA examination report shows that the veteran 
was able to touch his chin to the chest wall and extend his 
neck to 70 degrees.  Rotation of the lumbar spine was to 
60 degrees to the right and left.  The examiner stated the 
veteran had good strength in his hands and 2+ reflexes in the 
elbows.  He stated the veteran had no loss of sensation to 
pin prick in the hands or arms.  Examination of the thoracic 
spine revealed no tender spots.  The examiner stated the 
veteran had normal range of motion of the thoracic spine and 
noted that the thoracic spine, in general, had very little 
motion.  Examination of the lumbar spine revealed no 
tenderness to palpation.  Flexion was to 90 degrees, and 
extension was to 45 degrees.  Rotation and lateral bending 
were to 40 degrees bilaterally.  The examiner stated the 
veteran could stand on his heels and toes and that straight 
leg raising was negative bilaterally.  He added the veteran 
had no loss of sensation in his lower extremities.  He stated 
there was no pain on any of the motions of the cervical, 
thoracic, and lumbar spine.  The examiner noted that the 
veteran's bowel soilage was not related to his injuries to 
his cervical, thoracic, and lumbar spine.  The impressions 
entered were cervical strain, thoracic strain, and lumbar 
strain.

A March 2001 VA examination report shows that the examiner 
reviewed x-ray studies of the cervical, thoracic, and 
lumbosacral spine.  He stated the x-rays of the cervical and 
lumbosacral spine were negative and that the x-rays of the 
thoracic spine showed "extremely early" degenerative joint 
disease.  On examination, the veteran had 15 degrees of 
flexion of the cervical spine, 50 degrees of extension, 
60 degrees of rotation bilaterally, and 20 degrees and 
25 degrees of right and left bending respectively.  Range of 
motion of the thoracic spine was 45 degrees of flexion and 
15 degrees extension.  Range of motion of the lumbosacral 
spine revealed 20 degrees of flexion, 30 degrees of 
extension, 15 degrees of lateral bending bilaterally, and 
10 degrees of rotation.  The examiner stated there was no 
obvious external pathology visible or palpable.

The examiner stated he believed that the degenerative changes 
shown in the thoracic spine were indicative of normal spinal 
aging rather than indicative of a service-connected injury to 
his spine.  The examiner stated that he believed that "all 
the veteran's abnormalities" were simply degenerative wear 
and tear effects of the spine and not specifically related to 
his military service.  He added that he felt the veteran's 
loss of bowel control was most likely a result of his having 
prolapsed hemorrhoids, which were covered with feces and 
causing the soilage.  As to functional impairment of the 
veteran's lumbosacral strain, the examiner stated it was 
impossible to tell how much of the veteran's lumbosacral 
strain was service connected.  

In a May 2001 addendum, the VA examiner stated that the 
veteran's cervical spine and lumbar spine were limited by 
pain but not by lack of endurance, fatigue, stiffness, or 
coordination.  

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records and reserve medical 
records have been requested and received by the RO, and such 
records appear to be intact.  Additionally, in the December 
1994 and September 1995 rating decisions on appeal, the 
September 1995 and November 1995 statements of the case, and 
the May 2001 supplemental statement of the case, the RO 
informed the veteran of the evidence necessary to establish a 
higher evaluation for chronic lumbosacral strain and service 
connection for a thoracic spine disorder and a cervical spine 
disorder.  In the September 1995 and November 1995 statements 
of the case, the RO also included the pertinent regulations 
that applied to the veteran's claim for an increased 
evaluation for his service-connected disability and for the 
claims for service connection.  Correspondence copies of 
these determinations were mailed to the veteran's accredited 
representative, the Disabled American Veterans.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran reported having received treatment 
from private physicians.  The record reflects that the RO 
wrote to the four private physicians for which the veteran 
had completed releases.  Two of the physicians submitted 
medical records.  The other two did not respond, and the RO 
informed the veteran in the May 2001 supplemental statement 
of the case that two of the private physicians had not 
submitted medical records.  Also, the veteran reported having 
received treatment from various VA facilities.  The RO has 
obtained the treatment reports from the VA facilities and 
associated them with the claims file.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for his service-connected chronic lumbosacral 
strain or for the cervical and thoracic spine.  Finally, in 
accordance with its duty to assist, the RO has had the 
veteran undergo several VA examinations related to his 
claims.

The purpose of the June 1997 remand was for VA to meet its 
duty to assist.  The Board notes that the RO made every 
effort to comply with the Board's remand.  It had the veteran 
examined a second time when the first examination report was 
not done in compliance with the June 1997 Board remand.  
Following the second examination, the RO requested an 
addendum to be completed by the examiner so that he could 
further clarify his findings.  The Board appreciates the RO's 
efforts.

In sum, the Board has reviewed the facts of this case in 
light of the new VCAA regulations.  As discussed above, the 
Board finds that VA has made all reasonable efforts to assist 
the veteran in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.  Consequently, the case need not be referred to 
the veteran or his representative for further argument as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the veteran, as the changes 
articulated in the new legislation are less stringent.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown,  4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

III.  Criteria and Analysis

A.  Increased rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under Diagnostic Code 5292, an evaluation of 10 percent is 
warranted when limitation of motion of the lumbar spine is 
slight; 20 percent when limitation of motion is moderate, and 
30 percent when limitation of motion is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2000).

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
noncompensable evaluation when there are slight, subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).  A 10 percent evaluation is warranted when it is 
manifested by characteristic pain on motion.  Id.  A 20 
percent evaluation is warranted if there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  Id.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
10 percent evaluation for chronic lumbosacral strain.  
Specifically, the veteran has limitation of motion of the 
lumbar spine, which is limited by pain.  This meets the 
10 percent evaluation criteria under Diagnostic Code 5295.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  This has been 
clearly stated in the most recent examination report.  
Various examinations during the appeal period show that the 
veteran has full range of motion of the lumbar spine; 
however, the more recent medical records show that the 
veteran has painful motion, which would warrant the grant of 
a 10 percent evaluation.  See id.

The Board must now determine whether an evaluation in excess 
of 10 percent is warranted and finds that it is not.  The 
Board is aware that in the most recent examination in March 
2001, the veteran's limitation of flexion was to 30 degrees.  
While such would tend to establish that he has more than 
slight limitation of motion of the lumbar spine, the 
preponderance of the evidence establishes that the veteran's 
limitation of motion of the lumbar spine is no more than 
slight.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 
ranges of motion of the lumbar spine have been consistently 
reported as "normal" or close to normal (flexion to 
90 degrees, extension to 45 degrees).  Additionally, there 
has been no evidence of muscle spasm on extreme forward 
bending or loss of lateral spine motion to warrant a 
20 percent evaluation under Diagnostic Code 5295.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  In fact, medical 
professionals have consistently found no muscle spasm when 
the veteran was examined.  Based on the evidence of record, 
the veteran's chronic lumbosacral strain is no more than 10 
percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The veteran has, at worst, pain with range of motion.  A 
10 percent evaluation under Diagnostic Code 5295 contemplates 
pain on motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
In the May 2001 addendum, the examiner made a specific 
finding that the veteran's lumbar spine was limited only by 
pain (hence, the grant of the 10 percent evaluation), but not 
limited by lack of endurance, fatigue, stiffness, or 
incoordination.  Other examination reports have not addressed 
these sorts of findings.  The Board finds that the functional 
impairment described in the examination reports and by the 
veteran is indicative of no more than mild or slight 
functional impairment due to pain or any other factor and 
thus no more than a 10 percent evaluation is warranted.  The 
evidence of record establishes that the actual limitation of 
motion and the functional equivalent of limitation of motion 
are identical and are no more than mild or slight.

The veteran is competent to report his symptoms.  To the 
extent that he has described that his service-connected 
chronic lumbosacral strain warrants an increased evaluation, 
he is correct, and the Board has granted a 10 percent 
evaluation.  However, to the extent that he has implied that 
he warrants more than a 10 percent evaluation, the medical 
findings do not support his contentions.  The evidence of 
record establishes that the veteran's service-connected 
disability is no more than slightly or mildly disabling.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295.  Numerous 
examinations have shown that the symptomatology from the 
veteran's lumbar spine is minimal.  The Board attaches 
greater probative weight to the clinical findings of a 
skilled, unbiased professional than to the veteran's 
statements, even if sworn, in support of a claim for monetary 
benefits.  Taking the veteran's contentions into account and 
the medical findings, an evaluation in excess of 10 percent 
is not warranted.  To this extent, the preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for arthritis may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (2000).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

1.  Cervical spine

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a cervical spine 
disorder.  The veteran's claim fails for various reasons.  
First, the evidence of record does not establish that the 
veteran has a cervical spine disorder.  He has undergone VA 
examinations, private examinations, and electromyography 
studies, and there is no evidence of a current cervical spine 
disorder.  Therefore, service connection for a cervical spine 
disorder must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  (Emphasis 
added)); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Second, the veteran has claimed that he incurred the cervical 
spine disorder during active duty for training in October 
1994.  The RO attempted to verify the veteran's dates of 
active duty for training, which dates did not include a 
period of time in October 1994.  Thus, even if the veteran 
incurred a cervical spine disorder in October 1994, it was 
not during active duty for training or even inactive duty 
training, and therefore, service connection would not be 
warranted for a cervical spine disorder, as it was not 
incurred during active service.  Thus, if this was the case, 
then the veteran would not reach the level of "veteran" 
status.  See Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) 
("An individual who has served only on active duty for 
training must establish a service-connected disability in 
order to achieve veteran status").  Service connection for a 
cervical spine disorder is not warranted.

Although the veteran has claimed that he has a cervical spine 
disorder, his assertion does not assist in his claim for 
service connection for such.  First, he is not competent to 
assert such an opinion, as that requires a medical 
professional.  See Espiritu v. Derwinski, 4 Vet. App. 492, 
494 (1992).  Second, as stated above, the injury he claims 
that caused the cervical spine disorder was not incurred 
during a period of "active military, naval, or air 
service."  See 38 U.S.C.A. § 101(24) (West 1991) (active 
military, naval, or air service includes "active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty").

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a cervical spine disorder, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. 49.

2.  Thoracic spine

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for degenerative joint 
disease of the thoracic spine.  The veteran claims that he 
incurred a thoracic spine disorder in service in 1967, when 
he was carrying a mattress.  The service medical records 
clearly show his complaints of back pain as a result of 
carrying a mattress.  The Board notes that service connection 
for lumbosacral strain was granted based upon the veteran's 
inservice back injury.  The veteran claims that he aggravated 
a thoracic spine disorder while working in February 1993.  
The evidence of record clearly shows the veteran injured his 
thoracic spine while working, and he has been diagnosed with 
probable thoracic spine syndrome, but the examiners note that 
it was incurred as a result of the February 1993 injury at 
work.  

The veteran's claim fails because he has not brought forth 
any evidence that the thoracic spine disorder is a result of 
an inservice injury.  In fact, there is evidence to the 
contrary.  In the March 2001 examination report, the examiner 
stated that the degenerative changes found in x-rays were the 
result of wear and tear as opposed to an injury in service.  
There is no competent medical evidence to refute this 
determination.

Additionally, there is no evidence of continuity of 
symptomatology throughout the years following his discharge 
from service in 1970 of a thoracic spine disorder.  The first 
showing of degenerative changes in the thoracic spine was in 
1994, which is more than 20 years following his discharge 
from service.  Again, the Board notes that the veteran is 
service-connected for chronic lumbosacral strain as a result 
of the inservice injury to his spine, and the Board has 
granted a 10 percent evaluation for that disability based 
upon the veteran's pain on range of motion of the lumbar 
spine.  Examiners have noted that the veteran's range of 
motion of the thoracic spine is normal.  Regardless, there is 
an opinion from a medical professional that the degenerative 
changes in the thoracic spine are not related to the 
veteran's military service.  As stated above, no medical 
professional has refuted this finding.

Although the veteran has claimed that he has a thoracic spine 
disorder is related to service, he is not competent to make 
such an assertion, as that requires a medical professional.  
See Espiritu, 4 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a thoracic spine disorder, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to a 10 percent evaluation for chronic 
lumbosacral strain is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a degenerative 
arthritis of the thoracic spine is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

